138 F.3d 809
UNITED STATES of America, Plaintiff-Appellee,v.William Scott BARRON, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Dennis W. THOMPSON, Defendant-Appellant.
Nos. 96-36058, 96-36059.
United States Court of Appeals,Ninth Circuit.
April 7, 1998.

Before:  HUG, Chief Judge.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that these cases be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion, United States v. Barron, 127 F.3d 890 (9th Cir.1997), amended by slip. op. 1867, 136 F.3d 675 (March 6, 1998), and the three-judge panel unpublished disposition, United States v. Thompson, 131 F.3d 150 (9th Cir.1997), are withdrawn.


2
These cases are consolidated for rehearing en banc.